Citation Nr: 1332472	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-30 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.  

2.  Entitlement to a rating in excess of 20 percent for residuals of back injury with history of mild compression fractures to T7-8-9.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran appeals (1) a June 2007 rating decision that denied a rating in excess of 20 percent for residuals of back injury with history of mild compression fractures to T 7-8-9, (2) a May 2008 rating decision that denied a petition to reopen the claim of service connection for tinnitus and (3) a November 2009 rating decision that granted service connection for adjustment disorder and assigned a 10 percent rating for that disability.  In a January 2012 rating decision, the rating for adjustment disorder was increased to 30 percent.  

In January 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and VBMS.

The decision below addresses the Veteran's petition to reopen the claim for service connection for tinnitus, as well as that claim on the merits.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.




FINDINGS OF FACT

1.  An unappealed rating decision in March 2005 denied entitlement to service connection for tinnitus.

2.  Evidence received after the March 2005 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.

3.  The Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen a claim for service connection for tinnitus, and ultimately he is seeking service connection for tinnitus.  Although the RO appears to have determined that new and material evidence was presented to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO previously denied the claim on appeal based on a determination that the disability was not incurred in or caused by service.  Specifically, the RO found that there was no tinnitus in service and there was no relationship between current tinnitus, first documented on August 2004 examination, and service.  The RO observed that the Veteran reported during the 2004 examination that his tinnitus began around 1992.  The RO also considered the service treatment records which showed no tinnitus, as well as the Veteran's military occupational specialty as a Crewman, and noted that he had no awards or decorations indicating combat.  The Veteran was notified of this decision in April 2005 but did not file a timely appeal.  

The evidence received after the RO decision includes subsequent examinations documenting the diagnosis of tinnitus.  During a March 2008 VA audiology evaluation, the Veteran reported that tinnitus began approximately 20 years prior.  In July 2008, a VA audiologist reviewed the record and opined, based on the Veteran's reports of tinnitus not until after service, that it was not likely that tinnitus was a result of in-service noise exposure or due to service-connected hearing loss.  

A report of December 2011 VA Audiology evaluation indicates that the Veteran's tinnitus causes him not to understand things.  He reported that he cannot discern between sounds going on around him and the noise in his ears.  

At his hearing before the undersigned, the Veteran testified that he has had tinnitus since service.  He reported that he did not understand the questions the examiners were asking him when they asked about tinnitus in the past.  He initially thought they were asking about tendonitis or something like that.  He answered no to whether he heard ringing in his ears, when in fact he had been hearing sounds like crickets chirping or cicadas.  He did not understand that this was tinnitus.  He now understands this and testified that he has heard that noise in his head since the time he was in tanks during service.  He stated that, at his last hearing test the sound was bugging him so much and he was having trouble differentiating between the sounds the testers were activating for the test so he reported this.  The Board notes that this was recorded in the aforementioned report of December 2011 VA Audiology evaluation.  

This evidence, particularly the candid, presumed credible hearing testimony, is not cumulative or redundant of the evidence previously of record since it reflects that the Veteran has experienced tinnitus since service and that he was exposed to acoustic trauma.  Moreover, the record directly addresses the reasons the claim was previously denied.  Accordingly, reopening of the claim is warranted.

II.  Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2013). 

The Veteran asserts that he is entitled to service connection for tinnitus.  At the outset, the Board notes that VA medical records and private medical records establish current diagnosis of tinnitus.  Thus, this element of the service connection claims has been satisfied. 

The question for consideration is whether his current tinnitus is related to service.  

Parenthetically, the Board notes that service connection is in effect for bilateral hearing loss disability.  

The Veteran contends that his tinnitus was caused by daily exposure to hazardous noise while he was on active duty.  Specifically, in June 2013, the Veteran provided testimony at a videoconference hearing before the undersigned that during service he served on a tank crew and experienced noise in the tank that caused him to hearing noise like crickets and insects and buzzing noises.  He stated, "I was a crewman on an M60A1, 105 main gun tank, with a .50 caliber, another -- and a 7.62 machine gun on it.  And during the firing, we sometimes had a helmet on.  And if we were either loading ammunition, or not in the tank itself, around the firing line, sometimes firing went on and we did not have hearing protection.  Also, there was mortar fire going on, night fire, and we didn't have hearing protection with that."  

The Veteran's DD Form 214 shows that his occupational specialty was crewman and wheel vehicle mechanic.  Considering this evidence, the Board finds that exposure to acoustic trauma in service is conceded.  

The Veteran was afforded a VA audiology examination in August 2004 examination in which he reported tinnitus began around 1992.  In a March 2008 VA audiology evaluation, the Veteran reported that tinnitus began approximately 20 years prior.  In July 2008, a VA audiologist reviewed the record and opined, based on the Veteran's reports of tinnitus not until after service, that it was not likely that tinnitus was a result of in-service noise exposure or due to service-connected hearing loss.  

A report of December 2011 VA Audiology evaluation indicates that the Veteran's tinnitus causes him not to understand things.  He reported that he could not discern between sounds going on around him and the noise in his ears.  

The Board acknowledges the July 2008 VA examiner's opinion that the Veteran's tinnitus was not caused by or a result of military noise exposure or his service-connected hearing loss. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board finds that the VA examiner's opinion is inadequate to serve as the basis of a denial of entitlement to service connection for tinnitus.  In this regard, the Board notes that in 2008 the VA examiner noted that the Veteran reported that his tinnitus did not begin until years following service.  In the interim, it has been asserted and explained through hearing testimony that the Veteran in fact did experience tinnitus sounds since service.  Also, the Board has accepted that he was exposed to acoustic trauma in service.  

Moreover, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has found the Veteran competent and credible in reporting the onset of his continued symptoms of tinnitus. 

Therefore, all elements required for a grant of service connection have been met here.  Accordingly, service connection for tinnitus is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

At his June 2013 hearing before the undersigned, the Veteran testified that his service-connected adjustment disorder and thoracic spine disability have worsened since his last examinations for those disabilities in 2010 and 2011.  He testified that his ability to deal with daily activities has been reduced base upon both of these disabilities.  He explained that he has increased difficulties with interpersonal relations, which affects his occupational and social functioning.  He noted that he was experiencing depression, extreme irritability, concentration problems and sleeping difficulties.  He also reported that he had recently been passed over for jobs at his work place because of his problems stemming from his adjustment disorder.  Additionally, he has increased limitations of movement due to his thoracic spine pain.  He has to take frequent breaks and cannot stay on his feet too long, and this is causing problems at work.  

When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Although there have been additional orthopedic examinations in 2012, these have not been for the purpose of examination of the service-connected thoracic spine disability.  Thus, the Board finds that additional examinations should be scheduled to ascertain the Veteran's current level of impairment from these disabilities.  

Moreover, it appears that the last supplemental statement of the case was issued in January 2012 for these disabilities.  The Veteran testified in June 2013 that he was receiving ongoing VA treatment for his disabilities.  As such, updated records should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:  

1.  The RO or the AMC should obtain updated VA treatment records for the Veteran's adjustment disorder and thoracic spine disability.

2.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA mental health examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected adjustment disorder.  The claims folders and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a multi-axial diagnosis, a Global Assessment of Functioning (GAF) score, and an explanation of what the GAF score represents in terms of social and occupational impairment.  The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA spine examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected residuals of back injury with history of mild compression fractures to T7-8-9.  The claims folders and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is requested to conduct range of motion testing and to comment on the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, and additional disability during flare-ups.  The examiner should also address the frequency and duration of any doctor-prescribed bed rest.  Finally, the examiner is requested to comment on whether the disability results in any other associated objective neurological abnormalities (e.g., radiculopathy).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.  Any SSOC that is issued must include consideration of all the evidence received since the January 2012 SSOC.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


